DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the orthognathic system comprising a CT imaging apparatus, a dental clinic server, and an orthognathic device manufacturer server” in lines 2-3 and “the orthognathic system comprising” in line 6, “a CT imaging apparatus” in line 7, “a dental clinic server” in line 9, and “an orthognathic device manufacturer server” in line 15 which renders the scope of the claim unclear. The limitations are either duplicate subject matter or unclear whether applicant intends to claim multiple elements.
In claims 4-9, the scope of the claims are unclear. It is unclear what further structure is set forth. The claims are directed to the 3D hybrid image constructing program which is not actively claimed.
The term “adequate” in claim 12 is a relative term which renders the claim indefinite. The term “adequate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachdeva et al (US 2004/0015327).
Sachdeva et al. discloses  an orthognathic system using a 3D hybrid image constructing program ([0053-0054]; [0119]), the system comprising a CT imaging apparatus (36; [0054]), a dental clinic server (100), and an orthognathic device manufacturer server, the orthognathic system configured to perform actual orthognathic surgery based on a preparatory action for orthognathic surgery performed based on an exchange of a series of data associated with orthognathic surgery between the dental clinic server and the orthognathic device manufacturer server ([0055]), the system comprising a CT imaging apparatus configured to perform CT imaging of a skull of a patient receiving orthognathic surgery for orthognathic diagnosis planning ([0054-0055]; [0069-0070]); a dental clinic server configured to prepare preliminary data for orthognathic surgery based on CT image data acquired by the CT imaging apparatus ([0055]), transmit the preliminary data to the orthognathic device manufacturer server ([0062]; [0128]; [0133]), perform virtual orthognathic surgery by inputting osteotomy data received from the orthognathic device manufacturer server into the 3D hybrid image construction program ([0057-0079]; [0123-0125]), and transmit a result of the virtual orthognathic surgery to the orthognathic device manufacturer server ([0062]; [0120]; [0126-0127]; [0133]); and an orthognathic device manufacturer server configured to merge CT data with gingival data based on the preliminary data received from the dental clinic server by using the 3D hybrid image constructing program ([0066-0068]; [0114-0115]), generate a jaw-bone 3D image file for virtual orthognathic surgery by extracting the merged data ([0066-0068]; [0116]; [0126]), cut a jaw bone within a program by using the generated jaw-bone 3D image file ([0017]; [0106-0111]; [0116] ), and transmit data relevant to the osteotomy to the dental clinic server ([0115]; [0118]; [0120]; [0128]; [0133]).
With respect to claim 2, Sachdeva et al. discloses a scanner configured to scan an oral-cavity model fabricated by way of a dental impression taken from the patient receiving orthognathic surgery ([0088]).
With respect to claim 3, Sachdeva et al. discloses wherein the preliminary data prepared by the dental clinic server is obtained by incorporating oral-cavity model into the CT image of the skull of the patient, the oral-cavity model scan data obtained by scanning the oral-cavity model ([0056]; [0088]; [0091-0092]).
With respect to claim 4, Sachdeva et al. discloses a dental implant module or an orthognathic surgery module ([0109]; [0114]).
With respect to claim 5, Sachdeva et al. discloses implementing an environment for implant diagnosis and virtual diagnosis by overlapping the CT data of the patient with a 3D scanned image of an oral cavity or an oral-cavity model ([0056]; [0088]; [0091-0092]).
With respect to claim 10, Sachdeva et al. discloses performing surface treatment on 3D image ([0084]).
With respect to claim 11, Sachdeva et al. discloses moving and rotating the virtual jaw ([0079]; [0082]; [0086]).
With respect to claim 12, Sachdeva et al. discloses comparing a result of the virtual orthognathic surgery to data before the surgery to verify whether or not the result is adequate ([[0062]]).
With respect to claim 13, Sachdeva et al. discloses wherein the orthognathic device manufacturer server is configured to design an orthognathic assist device based on a result of the virtual orthognathic surgery received from the dental clinic server ([0110]; [0128]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Sachdeva et al. (US 2004/0015327) in view of Glor et al. (US 8,170,327).
Sachdeva et al. discloses choosing an implanting position by merging an image of a repaired tooth onto data obtained after overlapping the CT data and the scanned image of the oral cavity or the oral-cavity model ([0017]; [0019]; [0022-0024]). Sachdeva et al. does not teach determining a drilling order for implanting by using a color bone quality analysis of an implanting site. However, Glor et al. teaches in the same field of endeavor planning implants based on bone quality (col. 14, lines 17-50; col. 15, lines 14-16). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Sachdeva et al. with determining bone quality as taught by Glor et al. for implant planning.
Claim(s) 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Sachdeva et al. (US 2004/0015327) in view of Gordon et al. (US 10,448,956).
Sachdeva et al. teaches surgical treatment planning ([0111]; [0122]) but does not using sawing guides for cutting the jaw bone or fixation plates. However, Gordon et al. teaches in the same field of endeavor surgical treatment planning comprising sawing guides and fixation plates (col. 22, lines 1-38). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Sachdeva et al. with surgical treatment planning using saw guides and fixation plates as taught by Gordon et al. when planning treatment for orthognathic surgery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793